litigation create a consumer or business relationship with the opposing
attorney. See NRS 598.0903 et seq. Appellants' negligence per se claims
fail because an attorney does not have a duty stemming from his client's
violation of contractor disciplinary statutes.    See NRS 624.301 et seq.
Likewise, appellants' nuisance claims fail because an attorney prosecuting
a valid mechanics' lien is not a nuisance.       See Sowers v. Forest Hills
Subdivision, 129 Nev. „ 294 P.3d 427, 432 (2013). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.'




                                                                      J.




cc:   Hon. Elizabeth Goff Gonzalez, District Judge
      Palmer Christopher
      Paul Christopher
      Gordon & Rees, LLP
      Peel Brimley LLP/Henderson
      Eighth District Court Clerk




       'We have considered appellants' other arguments on appeal and
conclude that they lack merit. Respondents' motion to dismiss this appeal
is denied.



                                     2